Order issued November 4, 2015




                                      S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                       ________________________________________

                                  No. 05-14-01031-CR
                                  No. 05-14-01032-CR
                                  No. 05-14-01033-CR
                       ________________________________________

                      DANIEL DEANTHONY FELDER, JR., Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee

                                       ORDER

                         Before Justices Lang, Evans, and Whitehill

       Based on the Court’s opinion of this date, we GRANT the January 5, 2015 motion of

Dianne Jones McVay for leave to withdraw as appointed counsel on appeal. We DIRECT the

Clerk of the Court to remove Dianne Jones McVay as counsel of record for appellant. We

DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

Daniel DeAnthony Felder, Jr., TDCJ No. 1941471, Wallace Unit, 1675 S. FM 3525, Colorado

City, Texas, 79512.


                                                 /Bill Whitehill/
                                                 BILL WHITEHILL
                                                 JUSTICE